Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Akahane et al. (US 2010/0039707 A1) discloses a refractive index modulated-type diffractive optical element having a large amount of refractive index change .DELTA.n (i.e., high diffraction efficiency), high transparency for the ultraviolet light range as well as the visible light range, and favorable adaptability to generally-used optical elements, and provide an Si--O containing hydrogenated carbon film serving as an optical film suitable for use in the diffractive optical element. Note that the Si--O containing hydrogenated carbon film in the present application means a hydrogenated carbon film containing Si and O.
Vallius et al (US 20110051226 A1) discloses a stabilized light source for visual applications comprising a light emitting unit, a nonlinear medium, and a resonant grating, wherein said light emitting unit is arranged to emit first light into said nonlinear medium, said nonlinear medium is arranged to generate second light such that the optical frequency of said second light is higher than the optical frequency of said first light, and the resonant grating is arranged to stabilize the optical frequency of said first light by providing optical feedback to said light emitting unit. The resonant grating G1 comprising a substantially planar waveguide 72, i.e. a waveguiding layer implemented on a substrate 70. The waveguide 72 has a plurality of diffractive features 71 for coupling light into the waveguide 72 and out of the waveguide 72. The refractive index of the substrate 70 may be lower than the refractive index of the waveguide 72.
Magyari (US 20140266986 A1) discloses an augmented reality (AR) display system (see at least figure 1) for delivering augmented reality content to a user, comprising: an image- generating source (light-emitting visual source 20, para. 0065) to provide one or more frames of image data; a light modulator (lenses 184 function as a way of modulating light that may enter the HMD 102, para. 0161) to transmit light associated with the one or more frames of image data; a diffractive optical element (DOE) to receive the light associated with the one or more frames of image data and direct the light to the user’s eyes (reflective optical surface 36, para. 0068), the DOE (variably-adjustable transmission-loss layer 50, para. 0075) comprising a diffraction structure having a waveguide substrate (layer 51), a surface grating (layer 53), and an underlayer (layer 52) disposed between the waveguide substrate and the surface grating; and wherein the surface grating (layer 53) has a surface grating refractive index, the underlayer (layer 52) has an underlayer diffractive index, and the surface grating refractive index is smaller than the underlayer diffractive index (Examiner articulates that the layers can have different values of refraction depending on the materials used).
However, the closest prior art of record, does not disclose “wherein the underlayer has a non-uniform underlayer refractive index that changes from
being relatively similar to the waveguide refractive index to being increasingly different from the waveguide refractive index as distance is increased from a light injection location, such that the non-uniform refractive index of the underlayer at least partially compensates for the decrease in intensity of the light as it propagates from the light injection location along the length of the diffraction structure." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-20 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/Primary Examiner, Art Unit 2677